       Case 1:18-cv-05414-RA Document 128 Filed 03/01/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JANE DOE, an Individual,

                            Plaintiff,

                      v.
                                                    Civil Action No. 1:18-cv-05414 (RA)
 THE WEINSTEIN COMPANY LLC, THE
 WEINSTEIN COMPANY HOLDINGS LLC,
 HARVEY WEINSTEIN, ROBERT WEINSTEIN,                 ORAL ARGUMENT REQUESTED
 LANCE MAEROV, RICHARD KOENIGSBERG,
 TARAK BEN AMMAR, DIRK ZIFF, TIM
 SARNOFF, PAUL TUDOR JONES, JEFF
 SACKMAN, and JAMES DOLAN,

                            Defendants.




    DEFENDANT ROBERT WEINSTEIN’S REPLY MEMORANDUM OF LAW
          IN FURTHER SUPPORT OF HIS MOTION TO DISMISS
             PLAINTIFF’S SECOND AMENDED COMPLAINT




                                          SCHULTE ROTH & ZABEL LLP

                                          919 Third Avenue
                                          New York, New York 10022
                                          Telephone: (212) 756-2000
                                          Facsimile: (212) 593-5955

                                          Attorneys for Defendant Robert Weinstein
           Case 1:18-cv-05414-RA Document 128 Filed 03/01/19 Page 2 of 7



                                    PRELIMINARY STATEMENT

        What is most significant about Plaintiff’s opposition brief (“Opposition” or “Opp.”) 1 as it

relates to Robert Weinstein is not what it says, but, instead, what it does not say. Plaintiff does

not and cannot point to any allegations in the Second Amended Complaint (“SAC”) suggesting

that Mr. Weinstein had any dealings with Plaintiff, or that he had anything to do with or even

knew about Harvey Weinstein’s purported sexual assaults of Plaintiff. And Plaintiff cannot point

to any non-conclusory allegations suggesting that the SAC treats Mr. Weinstein differently from

the other former directors of TWC. To the contrary, the Opposition includes Mr. Weinstein as

part of the group of defendants referred to as the “Director Defendants.” (See Opp. at 1.) 2 As

the Outside Directors’ Reply makes clear, Plaintiffs’ allegations are insufficient to sustain a

claim against any member of that group, including Mr. Weinstein.

                                                ARGUMENT

        Other than noting that he was a member of TWC’s board (Opp. at 1, 4), the Opposition

only specifically mentions Mr. Weinstein three times. And, as set forth below, none of those

references comes close to refuting Mr. Weinstein’s arguments as to the insufficiency of

Plaintiff’s claims against him.

        First, the Opposition embellishes the SAC’s allegation that Mr. Weinstein “paid for prior

settlements of claims made by women against his brother” while they worked together at



1
 Unless otherwise noted, abbreviations and capitalized terms used herein conform to those used in Robert
Weinstein’s brief in support of his motion to dismiss (ECF No. 96) (“Mov. Br.”).
2
 Accordingly, Mr. Weinstein’s Moving Brief argued that all of the arguments made in the brief filed by Outside
Directors Paul Tudor Jones, Tim Sarnoff and Dirk Ziff (ECF No. 94) applied equally to him (see Mov. Br. at 2)—
which nowhere does the Opposition dispute. For similar reasons, and to avoid unnecessary duplication, Mr.
Weinstein relies on and incorporates by reference herein arguments made in the reply briefs filed
contemporaneously herewith by those Defendants (ECF No. 123) (“Outside Dir. Reply”) and by Director
Defendants Lance Maerov and Jeff Sackman (ECF No. 124) (“Maerov-Sackman Reply”). Accordingly, the
arguments set forth below are largely limited to issues unique to Mr. Weinstein.
           Case 1:18-cv-05414-RA Document 128 Filed 03/01/19 Page 3 of 7



Miramax. (SAC ¶ 35; see Opp. at 4.) After Mr. Weinstein argued in his Moving Brief that the

SAC did not allege what, if anything, he knew about the claims or that they even related to

sexual misconduct (Mov. Br. at 3), Plaintiff seeks to bolster her vague allegation by asserting for

the first time in her Opposition that those claims were “similar” to claims of sexual misconduct.

(Opp. at 4.) Putting aside that the SAC made the settlement allegation “upon information and

belief” in the first place, 3 it is beyond cavil that Plaintiff cannot amend her pleading through her

Opposition. See Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d Cir. 1998). Plaintiff

simply cannot point to a single allegation in the SAC remotely sufficient to support an inference

that Mr. Weinstein’s purported role in settling unspecified claims years ago against Harvey

Weinstein somehow made him aware of specific prior acts of sexual assault by his brother.

         In fact, Judge Sweet deemed an identical allegation that Mr. Weinstein “‘paid for prior

settlements of claims made by women against [Harvey Weinstein]’” to be insufficient to sustain

a claim against Mr. Weinstein in Noble v. Weinstein, 335 F. Supp. 3d 504, 524 (S.D.N.Y. 2018

(quoting plaintiff’s complaint)). This and the plaintiff’s other allegations were too conclusory,

Judge Sweet held, to adequately plead Mr. Weinstein’s knowledge of his brother’s alleged

scheme to use force against women. Id. at 523-25. The Opposition offers no reason why the

outcome should be any different here. 4




3
  “Though a plaintiff may plead facts alleged upon information and belief ‘where the belief is based on factual
information that makes the inference of culpability plausible,’ … such allegations must be ‘accompanied by a
statement of the facts upon which the belief is founded.’” Vlad-Berindan v. MTA N.Y.C. Transit, No. 14-cv-675
(RJS), 2014 WL 6982929, at *5 (S.D.N.Y. Dec. 10, 2014) (citations omitted). As the Moving Brief showed, there is
not a single such accompanying fact here. (See Mov. Br. at 3.)
4
  In another of the Opposition’s three references to Mr. Weinstein, Plaintiff argues that Noble has “no bearing” on
this case because it involved an assault that allegedly occurred in 2014. (Opp. at 15 n.6.) But the allegation
involving the prior settlements goes back to Mr. Weinstein’s time at Miramax, long before 2014 or Plaintiff’s
alleged assaults in 2015 and 2016 (see SAC ¶ 23), and hence Judge Sweet’s ruling that this allegation is insufficient
to plead Mr. Weinstein’s knowledge of his brother’s alleged sexual misconduct applies equally to Plaintiff’s claims.

                                                          2
          Case 1:18-cv-05414-RA Document 128 Filed 03/01/19 Page 4 of 7



       Next, citing four paragraphs in the SAC, the Opposition argues that Mr. Weinstein “knew

of additional claims by women against Harvey Weinstein from when they worked together at

Miramax.” (Opp. at 15 (citing SAC ¶¶ 31-32, 34-35).) The allegations from the SAC on which

Plaintiff relies tell a different story. The first two paragraphs do not even mention Mr. Weinstein

and, instead, describe the knowledge of other TWC and Miramax employees. But Plaintiff must

adequately allege that Mr. Weinstein had knowledge of Harvey Weinstein’s misconduct—the

knowledge of his colleagues is not enough. See Snickles v. Gabryszak, 57 Misc. 3d

1206(A)(table), 2015 WL 13617330, at *4 (Sup. Ct. Erie Cty. Oct. 28, 2015) (“allegations that

[defendant] knew of [sexual harasser]’s actions because [plaintiff] complained to [another

defendant]” not sufficient), aff’d, 153 A.D.3d 1671 (4th Dep’t 2017); Khapesi v. City of New

York, No. 13 civ. 4391(KBF), 2014 WL 2605342, at *7-11 (S.D.N.Y. June 10, 2014) (granting

prison officials’ motion to dismiss claims arising out of sexual abuse of inmate for lack of

sufficient knowledge allegations, even though other prison employees were alleged to have

known of misconduct).

       The third cited paragraph merely alleges in conclusory fashion that all of the “Director

Defendants were aware of multiple claims of sexual misconduct against [Harvey Weinstein],

which were settled prior to the initiation of litigation” (SAC ¶ 34), and the fourth contains the

same vague and inadequate allegation addressed above regarding Mr. Weinstein’s purported role

in paying for settlements (id. ¶ 35). None of these allegations, singly or in combination, is

sufficient to plead that Mr. Weinstein was “aware of specific prior acts or allegations against”

Harvey Weinstein for sexual assault, as is necessary to withstand this motion. (Mov. Br. at 4

(quoting Doe v. Alsaud, 12 F. Supp. 3d 674, 680 (S.D.N.Y. 2014)); see also Outside Dir. Reply

at 9; Maerov-Sackman Reply at 5-7.)



                                                 3
           Case 1:18-cv-05414-RA Document 128 Filed 03/01/19 Page 5 of 7



         Moreover, as set forth in the Moving Brief and the other Directors’ reply briefs, this is far

from the only defect with Plaintiff’s claims against Mr. Weinstein—which, as the Opposition

underscores, do not remotely satisfy the other elements required to stave off dismissal.

         First, the Opposition does not and cannot point to an allegation in the SAC plausibly

pleading that Mr. Weinstein or any of the other Director Defendants owed any legally cognizable

duty to Plaintiff. (Outside Dir. Reply at 2-6; Maerov-Sackman Reply at 9-10.)

         Additionally, Plaintiff’s negligent supervision claim against Mr. Weinstein cannot stand

absent adequate allegations that he was Harvey Weinstein’s employer. But in the Opposition,

Plaintiff concedes that the SAC alleges that TWC was Harvey Weinstein’s “formal employer.”

(Opp. at 3.) Stuck with the SAC’s allegations, Plaintiff argues (although not specifically as to

Mr. Weinstein) that an individual officer or director can be liable for negligent supervision of a

tortfeasor-employee whether or not an employer-employee relationship exists. (Id. at 21-22.)

Plaintiff is wrong, and the principal case on which she relies, Krystal G. v. Roman Catholic

Diocese of Brooklyn, 933 N.Y.S.2d 515 (Sup. Ct. Kings Cty. 2011), is an “outlier” on this issue,

Alsaud, 12 F. Supp. 3d at 684, and in conflict with the overwhelming weight of authority in this

circuit. 5 See, e.g., Ehrens v. Lutheran Church, 385 F.3d 232, 235 (2d Cir. 2004); Kovalchik v.

City of New York, No. 09-cv-4546 (RA), 2014 WL 4652478, at *8-9 (S.D.N.Y. Sept. 18, 2014)

(Abrams, J.); Chylinski v. Bank of Am., N.A., 630 F. Supp. 2d 218, 222 (D. Conn. 2009) (“courts

have not recognized a claim for negligent hiring or retention against a manager, as opposed to

the employer itself”); see also Outside Dir. Reply at 7; Maerov-Sackman Reply at 2-5. 6


5
  Even if the holding in Krystal G. was correct, that case is readily distinguishable because the defendant-pastor was
the direct supervisor of the alleged tortfeasor. See 933 N.Y.S.2d at 522-23. Here, the SAC does not and cannot
allege that Mr. Weinstein was Harvey Weinstein’s “supervisor” or directed or controlled Harvey Weinstein in any
way.
6
 Contrary to Plaintiff’s suggestion (see Opp. at 14 n.5, 17-18), the fact that Harvey Weinstein was the co-CEO and
co-Chairman of TWC rather than an employee in its “middle or lower echelons” does not mean he was employed by

                                                          4
           Case 1:18-cv-05414-RA Document 128 Filed 03/01/19 Page 6 of 7



         Similarly, the Opposition fails to direct the Court to any allegations in the SAC that either

alleged assault of Plaintiff occurred on premises owned by, or using property belonging to, Mr.

Weinstein—which also is fatal to the SAC’s negligent supervision claim against him. (See

Outside Dir. Reply at 9-10; Maerov-Sackman Reply at 7-8.) That is because there are no such

allegations. To the contrary, the SAC alleges that the assaults occurred at the Montage Hotel in

Beverly Hills. (SAC ¶¶ 27-28.)

         Indeed, Plaintiff virtually concedes this point in the Opposition, where she contends only

that Harvey Weinstein used “TWC resources” in connection with the two alleged assaults, i.e., “a

TWC television project and TWC-paid hotel room.” (Opp. at 25.) But that does not suffice to

state a claim for negligent supervision against TWC, let alone an individual TWC director such

as Mr. Weinstein. For that very reason, Judge Engelmayer recently dismissed negligent

supervision claims against TWC, Mr. Weinstein and other TWC directors for failure to plead the

premises-or-chattels element in circumstances indistinguishable from those here—where the

plaintiff alleged she had been assaulted in hotel rooms paid for by TWC while meeting with

Harvey Weinstein to discuss the plaintiff’s work on TWC projects. Canosa v. Ziff, No. 18 Civ.

4115 (PAE), 2019 WL 498865, at *2-3, *16 (S.D.N.Y. Jan. 28, 2019); accord Alsaud, 12 F.

Supp. 3d at 684 (premises-or-chattels element not satisfied where assault occurred in private

hotel room). The same conclusion is compelled here.




Mr. Weinstein or the other Directors. In fact, Plaintiff’s attempt to distinguish the Third Circuit’s holding in
Belmont v. MB Inv. Partners, Inc., 708 F.3d 470 (3d Cir. 2013), on that ground is simply wrong. The purported
tortfeasor in Belmont, just like Harvey Weinstein, was the president of the company, its co-managing partner, and a
member of its board. Id. at 478. Nevertheless, in rejecting the negligent supervision claims against the directors, the
Third Circuit found that the requisite employment relationship did not exist. See id. at 488-91.

                                                          5
         Case 1:18-cv-05414-RA Document 128 Filed 03/01/19 Page 7 of 7



                                        CONCLUSION

       For all of the foregoing reasons, as well as those set forth in Mr. Weinstein’s Moving

Brief and the Outside Directors’ briefs, the Court should dismiss both causes of action asserted

against Mr. Weinstein in the SAC in their entirety and with prejudice.

 Dated: New York, New York
        March 1, 2019                               SCHULTE ROTH & ZABEL LLP


                                                    By:     /s/ Gary Stein
                                                            Barry A. Bohrer
                                                            Gary Stein
                                                            Brian T. Kohn
                                                            Abigail F. Coster

                                                            919 Third Avenue
                                                            New York, NY 10022
                                                            Telephone: (212) 756-2000
                                                            Facsimile: (212) 593-5955
                                                            E-mail: barry.bohrer@srz.com
                                                                    gary.stein@srz.com
                                                                    brian.kohn@srz.com
                                                                    abigail.coster@srz.com

                                                          Attorneys for Defendant Robert Weinstein




                                                6
